Pinellas County was denied a mandatory injunction to reopen a road and appeals.
The decree on appeals recites:
"This cause came on to be heard upon final hearing upon plaintiff's complaint for mandatory injunction, the answers of both defendants and voluminous evidence, both oral and documentary, presented by the respective parties to this suit, whereupon the court finds:
"That the plaintiff's complaint for mandatory injunction compelling said defendants to remove the barricades admittedly constructed by them across the alleged public road *Page 714 
is based solely on an alleged right to possession acquired by long continued user by the public; that no public right by condemnation, acceptance of dedication, purchase or voluntary conveyance is shown but that, on the contrary, such public user as was shown was permissive in character rather than adverse; that it affirmatively appears that the defendants were not aware, nor had they any reason to be aware, of any claim of public right during the more than fifty years during which the road in question had existed, and that the plaintiff has at no time during said period ever taken any official cognizance of said alleged public road, . . ."
Whereupon relief was denied to the county.
Affirmed.
THOMAS, C. J., ADAMS, BARNS and HOBSON, JJ., concur.